Detailed Action

1.	This Office Action is responsive to the Preliminary Amendment filed 12/15/2020.  Claims 1-7 have been amended and are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Objections

3.	Claims 2 and 4 are objected to because of the following informalities:
On line 5 of claim 2: “more that the predetermined value” should be “more than the predetermined value”.
On line 6 of claim 4: “value is i or more for a latency t” should be “value is i or more than i for a latency t”.
  Appropriate correction is required.


Claim Rejections – 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 1 and 4-7 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

6.	Claim limitations “an acquisition unit configured to acquire a set of web page loading latencies”, “a calculation unit configured to calculate a probability that …”, “an estimation unit configured to estimate a probability density function for the set of web page loading latencies” of claims 1 and 4-7 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functions. The specification is devoid of adequate structure to perform the claimed functions. There is no disclosure of any particular structure, either explicitly or inherently, to perform “acquire a set of web page loading latencies”, “ calculate a probability that …”, “estimate a probability density function for the set of web page loading latencies”. The use of the terms “acquire, calculate and estimate” is not adequate structure for performing the claimed functions because it does not describe a particular structure for performing the functions. As would be recognized by those of ordinary skill in the art, the terms “acquire, calculate and estimate” can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 

Claim Rejections - 35 USC § 101

7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-4 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

9.	As to claims 1-4 and 7, it appears that claims 1-4 and 7 would reasonably be interpreted by one of ordinary skill in the art as a system of “software per se”, failing to fall within a statutory category of invention.  Applicant’s disclosure contains no explicit and software units/applications.  As such, the system of “software units/applications” alone is not a machine, and it is clearly not a process, manufacture nor composition of matter.  Thus, the claims are not limited to statutory subject matter and are therefore nonstatutory (Examiner respectfully suggests that the claim should be amended to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “a CPU coupled to a memory" to the claim).

10.	Claim 7 is drawn to a “program”.  The broadest reasonable interpretation of a claim drawn to a program typically covers forms of software program/instructions coding program/instructions, particularly when the specification is silent (or absent of a controlling definition in the specification).  See MPEP §2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se and/or software program, application, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter); see Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101, Aug. 24, 2009; p. 2 and Official Gazette Notice Link: http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20 “Subject Matter Eligibility of Computer Readable Media” (26Jan2010) 1351 OG 212 23FEB2010.
amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim (for example, “A computer-readable storage medium” is suggested to be “A non-transitory computer-readable storage medium"). Cf Animals-Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi--cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed. Cir. 1998).
Non acceptable variations may be "machine (or computer) readable (or accessible or usable) storage medium", "recording medium", "tangible (or physical) machine (or computer) readable (or accessible or usable) storage medium".

 Possible fix:
 Amend the claimed term to include: “a program stored on” a "non-transitory", "computer usable memory", or "computer usable storage memory", "computer readable memory", "computer readable device", (i.e. any variations thereof, where "media" or "medium" is replaced by "device" or "memory") or adding "wherein the medium is not a signal".

Allowable Subject Matter

11.	Claims 1-7 are allowed over prior art.

12.	The following is an examiner’s statement of reasons for allowance:
	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
	Prior Art Gore et al. (US 9,923,793) teaches techniques for measuring user-perceived client-side performance of network documents.  Client-side performance data associated with a network document can be collected during the loading of the network document by a web browser of a client device, for example, by a browser executable script.  The collected performance data may include latency information respectively 
	Prior Art Veeravalli et al. (US 2017/0237635) teaches a system obtains a set of metrics related to a performance of a single-page application (SPA), wherein the set of metrics includes an initial page load time of the SPA that is calculated from a page load event and a render completion time and a subsequent page load time of the SPA that is calculated from a transition time and the render completion time (Abstract).
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method, apparatus and program to: acquire a set of web page loading latencies; and calculate a probability that a quality of experience value is a predetermined value or more than the predetermined value for each latency in the set of web page loading latencies, as a probability that the quality of experience value is the predetermined value or more than the predetermined value for the set of web page loading latencies, as set forth in the independent claims 1, 5 and 7.  
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method and apparatus to: acquire a set of web page loading latencies; estimate a probability density function for the set of web page loading latencies; and receive an input of each of the web page loading latency tim



14.	A shortened statutory period for reply to this action is set to expire THREE (3) months from the mailing date of this communication.  See 37 CFR 1.134.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N NGUYEN whose telephone number is (571) 272-3886. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.